                  Case 1:19-cv-11098-LTS Document 1 Filed 05/13/19 Page 1 of 6



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MASSACHUSETTS

                                                         )
DORIS PICARDI,                                           )
                                                         )
                                       Plaintiff,        )
                                                         )
v.                                                       )           C.A. No. 19-11098
                                                         )
MEDIANEWS GROUP, INC. and                                )
MNG-BH ACQUISITION LLC,                                  )
                                                         )
                                       Defendants.       )
                                                         )


                                            NOTICE OF REMOVAL

TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF MASSACHUSETTS:

             PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendants MEDIANEWS GROUP, INC. (“MNG”) and MNG-BH ACQUISITION LLC

(“MNG-BH”) (collectively, “Defendants”) hereby remove this action from the Suffolk County

Superior Court, Commonwealth of Massachusetts, to the United States District Court for the

District of Massachusetts based on the following supporting grounds:

                            I.    FACTUAL AND PROCEDURAL BACKGROUND

             1.         On or about April 16, 2019, Plaintiff, DORIS PICARDI (“Plaintiff”), filed a civil

action against Defendants in the Suffolk County Superior Court, Commonwealth of

Massachusetts, entitled Picardi v. MediaNews Group Inc. et al., Civil Action No. 1984CV01198

(hereinafter “State Court Action”).

             2.         In her complaint in the State Court Action, Plaintiff asserts various claims arising

out of her former employment with MNG-BH, including claims of gender discrimination in

violation of Mass. General Laws c. 151B, § 4(1) (Count I), retaliation in violation of Mass.


34912476.2 05/13/2019
                   Case 1:19-cv-11098-LTS Document 1 Filed 05/13/19 Page 2 of 6



General Laws c. 151B, § 4(4) (Count II), violations of Mass. General Laws c. 149, § 148 (Wage

Act) (Count III), retaliation in violation of Mass. General Laws c. 149, § 148A (Count IV),

unequal pay in violation of Mass. General Laws c. 149, § 105A (Count V), breach of contract

(Count VI), and quantum meruit (Count VII). (See Ex. A - Pl.’s Compl.).

                                       II.    GROUNDS FOR REMOVAL

             3.         This Court has original diversity jurisdiction over this action pursuant to 28

U.S.C. § 1332, in that:

             (a)        Plaintiff and Defendants are citizens of different states; and

             (b)        The matter in controversy exceeds the sum or value of $75,000, exclusive of
                        interest and costs.

            4.          Plaintiff is a citizen of the Commonwealth of Massachusetts who resides at 38

Winthrop Street, Everett, Massachusetts, County of Middlesex. (See Ex. A - Pl.’s Compl. ¶ 1).

            5.          Defendant MNG is a foreign corporation organized under the laws of the state of

Delaware, with its principal place of business in Denver, Colorado. (See Ex. A - Pl.’s Compl. ¶

2; Ex. C - Del. Div. of Corps. Entity Details). Accordingly, MNG is a citizen of Delaware and

Colorado. 28 U.S.C. § 1332(c)(1).

            6.          Defendant MNG-BH is a is a foreign limited liability company organized under

the laws of the state of Delaware. (See Ex. A - Pl.’s Compl. ¶ 3; Ex. D - Del. Div. of Corps.

Entity Details). The sole member of MNG-BH is MNG, and MNG is a citizen of Delaware and

Colorado. Accordingly, MNG-BH is a citizen of Delaware and Colorado. See Pramco, LLC ex

rel. CFSC Consortium, LLC v. San Juan Bay Marina, Inc., 435 F.3d 51, 54 (1st Cir. 2006)

(adopting the well-established rule that “the citizenship of a limited liability company is

determined by the citizenship of all of its members”); PhoneDOCTORx, LLC v. Healthbridge




                                                          2
34912476.2 05/13/2019
                  Case 1:19-cv-11098-LTS Document 1 Filed 05/13/19 Page 3 of 6



Mgmt., Inc., No. CIV.A. 12-12281-FDS, 2013 WL 474516, at *2 (D. Mass. Feb. 6, 2013) (“The

citizenship of a limited liability company . . . is based on the citizenship of all of its members.”).

            7.          Therefore, there is complete diversity of citizenship among the parties.

            8.          Plaintiff has previously asserted that the amount in controversy exceeds $75,000.

Additionally, in the Superior Court Action, Plaintiff seeks damages arising out of seven (7)

claims, and she specifically seeks treble damages, litigation costs, and attorneys’ fees in

connection with two (2) of those claims. (Ex. A - Pl.’s Compl. ¶¶ 41, 47). She further alleges

that her annual salary at MNG-BH was $95,000. (Id., at ¶ 10).

            9.          Therefore, if Plaintiff’s claims are assumed to have merit, 1 the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

                            III.   COMPLIANCE WITH REMOVAL STATUTES

            10.         Defendants’ Notice of Removal is timely under 28 U.S.C. §1446(b) because it has

been filed within 30 days of Defendants’ receipt of Plaintiff’s complaint and Plaintiff’s service of

Plaintiff’s complaint. Plaintiff first emailed Defendants a copy of the complaint on April 17,

2019. Thereafter Plaintiff purported to serve Defendant MNG-BH.

            11.         Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process, pleadings,

and orders served on Defendant MNG-BH are attached as Exhibit A. Additionally, true and

correct copies of all process, pleadings, and orders sent to Defendants on April 17, 2019 are

attached as Exhibit B.

            12.         Pursuant to 28 U.S.C. §1446(d), written notice of the filing of this Notice of

Removal, together with a copy of the Notice of Removal, will be filed with the Clerk of the




1
    Defendants deny liability and maintain that Plaintiff’s claims wholly lack merit.


                                                         3
34912476.2 05/13/2019
                  Case 1:19-cv-11098-LTS Document 1 Filed 05/13/19 Page 4 of 6



Suffolk County Superior Court, Commonwealth of Massachusetts. Plaintiff will receive a copy

of the notice filed with that court.

            13.         Pursuant to Local Rule 81.1(a), Defendants will request certified or attested

copies of all records and proceedings in the State Court Action, and certified or attested copies of

all docket entries therein, including a copy of this Notice of Removal, from the Clerk of the

Suffolk County Superior Court. Defendants will file the same with this Court within twenty-eight

(28) days after the filing of this Notice of Removal.

                                    IV.   NON-WAIVER OF DEFENSES

            14.         By removing this case to the United States District Court for the District of

Massachusetts, Defendants do not waive any available defenses, nor do Defendants make any

admissions concerning the allegations made in Plaintiff’s state-court complaint.



             WHEREFORE, Defendants MediaNews Group, Inc. and MNG-BH Acquisition LLC

hereby remove the above-captioned action pending in the Suffolk County Superior Court,

Commonwealth of Massachusetts, to this Court.


                                                    MEDIANEWS GROUP, INC. and
                                                    MNG-BH ACQUISITION LLC,

                                                    By their attorneys,




                                                       4
34912476.2 05/13/2019
                  Case 1:19-cv-11098-LTS Document 1 Filed 05/13/19 Page 5 of 6



                                             /s/ Joseph D. Lipchitz
                                             Jeffrey S. Robbins (BBO #421910)
                                             Joseph D. Lipchitz (BBO# 632637)
                                             SAUL EWING ARNSTEIN & LEHR LLP
                                             131 Dartmouth St., Suite 501
                                             Boston, MA 02116
                                             Tel: (617) 723-3300
                                             Fax: (617) 723-4151
                                             Jeffrey.Robbins@saul.com
                                             Joseph.Lipchitz@saul.com
   DATED: May 13, 2019




                                               5
34912476.2 05/13/2019
                  Case 1:19-cv-11098-LTS Document 1 Filed 05/13/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE
        I hereby certify that this document filed on the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper copies will
be sent to those indicated as non-registered participants on May 13, 2019.

        I hereby further certify that on May 13, 2019, a true copy of the foregoing document was
delivered by electronic mail and first class U.S. mail, postage prepaid, to Attorneys Robert R.
Berluti and Jessica A. Mahon Scoles, attorneys for the Plaintiff, at the following address:

Robert R. Berluti, Esq.
Jessica A. Mahon Scoles, Esq.
Berluti McLaughlin & Kutchin LLP
44 School Street, 9th floor
Boston, MA 02108
RBerluti@bmklegal.com
JMahonScoles@bmklegal.com


                                                  /s/ Joseph D. Lipchitz
                                                  Joseph D. Lipchitz




                                                6
34912476.2 05/13/2019
